DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of species requirement in the reply filed on 7/19/2022 is acknowledged.  The traversal is on the ground(s) that “The species listed in the requirement do not define mutually exclusive characteristics of the alleged species”.  
This is found partially persuasive because the embodiment of figure 6 is not considered to define mutually exclusive characteristics with the embodiment of figures 1 and 5, however the embodiment of figure 7 is considered to define mutually exclusive characteristics with the embodiment of figures 1 and 5, since the sensors are either in an internal or external compartment
The requirement is still deemed proper and is therefore made FINAL. 
Claims directed to embodiment shown in figure 6 will be examined, while claims directed to the embodiment shown in figure 7, claims 10 and 22, are withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 13, and 15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 20220056779 A1 to Aviles.
Aviles discloses:
1. A well tool assembly for use in a subterranean well, the well tool assembly comprising: 
a well barrier (32,34); and 
a detachable sub 46 connected to the well barrier (Figures 2, 4), the detachable sub comprising a sensor data receiver (48 [0026-0027]).
2. The well tool assembly of claim 1, in which the sensor data receiver 48 is configured to receive sensor data transmitted from a first sensor 42 positioned on a first side of the well barrier ([0021]), and the detachable sub being positioned on a second side of the well barrier opposite the first side.([0021], detachable sub on top side, sensor on bottom side- 46- Figure 3, at least shows sensors below 44 (right side of paper), while portions of the detachable sub are above 44 (left side of 44))
3. The well tool assembly of claim 2, in which the sensor data receiver 48 is configured to receive sensor data from a second sensor positioned on the second side of the well barrier. ([0021- 0022] multiple sensors are disclosed)
7. The well tool assembly of claim 1, in which the detachable sub 46 and the sensor data receiver 48 are releasable from the well barrier 32 in the well.
8. A method of retrieving sensor data from a subterranean well, the method comprising: 
positioning a first sensor 42  on a first side of a well barrier (32,44); ([0021], detachable sub on top side, sensor on bottom side)
connecting a detachable sub 46 on a second side of the well barrier opposite the first side (Figures 3 and 4), the detachable sub 46 comprising a sensor data receiver 48 configured to receive sensor data from the first sensor([0022-0025]); and 
conveying the first sensor and the detachable sub together into the subterranean well.(Figure 4, see also [0029]).
13. The method of claim 8, further comprising setting the well barrier in the well, (Figure 2, the barrier is set, therefore it must have been set) transmitting the sensor data from the first sensor to the sensor data receiver 48 ([0022-0023], releasing the detachable sub 46 from the well barrier 44, and then retrieving the detachable sub from the well.(figure 4, [0026])
15. The method of claim 8, in which the detachable sub further comprises a second sensor, and the sensor data receiver is configured to receive sensor data from the second sensor.([0021- 0022] multiple sensors are disclosed)

Claim(s) 16-18, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 7397388 B2 to Huang.
Huang discloses:
16. A system for use with a subterranean well, the system comprising: 
a first sensor 1016; 
a detachable sub 1012 comprising a sensor data receiver (col 11, lines 39-48), 
a passage extending longitudinally through the detachable sub, and a closure 1018 that selectively opens and blocks the passage (Col. 11, lines 57-67); and 
a well barrier 1020 positioned between the first sensor and the detachable sub.
17. The system of claim 16, in which the sensor data receiver is configured to receive sensor data from the first sensor. (Col. 11, lines 57-67, communicating measurements uphole, is interpreted as including measurements from sensors, see also Col 10, lines 61- Col 11, line 10)
18. The system of claim 16, in which the sensor data receiver is configured to receive sensor data from a second sensor of the detachable sub.(Col. 11, lines 57-67, communicating measurements uphole, is interpreted as including measurements from sensors, see also Col 10, lines 61- Col 11, line 10, see also figure 10, P1,p2)
21. The system of claim 16, in which the detachable sub 1012 and sensor data receiver are releasable from the well barrier in the well.(Figure 9, the internal string is connected to the outer tubular via  seals 964, and this is interpreted as capable of being released)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 -6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220056779 A1 to Aviles, in view of US 20150204155 A1 to Patel.
Regarding claim 4:  Aviles discloses the claimed invention except explicitly (it is not clear from the disclosure if there is a through bore or not) wherein the detachable sub 32 comprises a passage extending longitudinally through the detachable sub, and a closure configured to selectively open and block the passage.
Patel teaches a downhole barrier 56 (plug and packer) with sensors and communications 64/66 and a passage extending longitudinally through the detachable sub 56, and a closure 59 configured to selectively open and block the passage.( valve 59 is interpreted as being able to open and close)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the barrier  32 of Aviles, such that it has a closure that can be opened can closed the passage, in view of Patel, so as to be able to selectively flow fluid and access the lower portion of the wellbore, as is well known in the industry and would yield predictable results.
Regarding claim 5:  Aviles discloses5. The well tool assembly of claim 4, further comprising a sensor data retrieval tool 64 releasably positioned in the passage (See figure 2), the sensor data retrieval tool 64 being configured to receive sensor data from the sensor data receiver 48 . [0023]
Regarding claim 6:  Aviles discloses the claimed invention except  Aviles fails to explicitly disclose in the embodiment of figure 2, that the well tool assembly of claim 4, further comprising a receiver retrieval tool releasably positioned in the passage, the receiver retrieval tool being configured to retrieve the sensor data receiver from the detachable sub.
Aviles discloses in the embodiment shown in figures 3 and 4 a  receiver retrieval tool 64 releasably positioned in the passage, the receiver retrieval tool being configured to retrieve the sensor data receiver from the detachable sub. [0024-0026].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified one embodiment (figure 2) of Aviles with the features of the embodiment  of figures 3 and 4, such that elements 53 and element 46 could be taken to the surface in case of a failure of the communications means.

Claim(s) 9  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220056779 A1 to Aviles, in view of US 7397388 B2 to Huang. 
Regarding claim 9:  Aviles discloses further comprising setting the well barrier 32 ([0021] figures 2-4), however fails to disclose then closing a closure of the detachable sub, thereby blocking a passage extending longitudinally through the detachable sub.
Huang teaches a downhole sub with sensors (P1,P2- Figure 10), detachable from a barrier 1040 wherein the sub has a through bore with a closure 1018 that is selectively closed.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the detachable sub 46 of Aviles to have a closure element and perform the step of closing the closure element, in view of Huang,  so as to “selectively sealing off the central passageway”    (Col. 11, lines 57-67).
Regarding claim 11:  Aviles discloses11. The method of claim 9, further comprising conveying a receiver retrieval tool 64 at least partially into the passage, and retrieving the sensor data receiver from the detachable sub in the well.(Figures 3 and 4 [0026]))

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220056779 A1 to Aviles.
Regarding claim 12:  Aviles discloses the claimed invention except  Aviles fails to explicitly disclose in the embodiment of figure 4, further comprising conveying a sensor data retrieval tool at least partially into the passage, and transmitting the sensor data from the sensor data receiver to the sensor data retrieval tool.
Aviles discloses in the embodiment shown in figures 2,  conveying a sensor data retrieval tool 64 at least partially into the passage, [0023] and , and transmitting the sensor data from the sensor data receiver to the sensor data retrieval tool [0024].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified one embodiment (figure 3 and 4) of Aviles with the features of the embodiment figure 2, so that either method of data retrieval could be used to allow for maximum flexibility in retrieving data in operations. This would amount to no more than combining prior art elements according to known methods to yield predictable results.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220056779 A1 to Aviles, in view of US 20200370415 A1 to Das.
Regarding claim 14:  Aviles discloses the claimed invention except explicitly 14. The method of claim 8, further comprising positioning the sensor data receiver in an external recess of the detachable sub.
Das teaches a downhole sub with external recesses 235/335 for sensors and other electronics [0035/0041].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the system of Aviles to place his  sensor data receiver and other electronics in an external recess of the detachable sub, in the style of Das,  in view of Das, in order to hold the components of the downhole tool securely [0035] and provide protection from the downhole environment [0041]

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7397388 B2 to Huang, in view of US 20150204155 A1 to Patel.
Regarding claim 19:  Huang discloses the claimed invention except  further comprising a sensor data retrieval tool releasably positioned in the passage, the sensor data retrieval tool being configured to receive sensor data from the sensor data receiver.
Patel teaches a similar downhole sensor sub and a  sensor data retrieval tool 68 releasably positioned in a sub passage, the sensor data retrieval tool being configured to receive sensor data from the sensor data receiver.([0030], 68 is releasable coupled to 60)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Huang to include a  sensor data retrieval tool , in the style of Patel, so as to provide an alternative means to transmit data to the surface. [0031]

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7397388 B2 to Huang, in view of US 20220056779 A1 to Aviles.
Regarding claim 20:  Huang discloses the claimed invention except further comprising a receiver retrieval tool releasably positioned in the passage, the receiver retrieval tool being configured to retrieve the sensor data receiver from the detachable sub.
Aviles teaches a downhole barrier with a removable plug having a passage and sensors, and  a receiver retrieval tool  64 releasably positioned in the passage (figure 3), the receiver retrieval tool being configured to retrieve the sensor data receiver from the detachable sub.(Figures 2-4) [0024-0026].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Huang to include a retrieval tool for the data receiver, in view of Aviles, so as retrieve the data to the surface for collection [0026] in the event of a communications failure. In other words, have a means of physically getting the data from downhole in event the transmitting hardware fails to work. This would amount to no more than applying known techniques to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7397388 B2 to Huang, in view of US 20200370415 A1 to Das.
Regarding claim 23:  Huang discloses the claimed invention except explicitly 23. The system of claim 16, in which the sensor data receiver is positioned in an external recess of the detachable sub.
Das teaches a downhole sub with external recesses 235/335 for sensors and other electronics [0035/0041].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the system of Huang to place his  sensor data receiver and other electronics in an external recess of the detachable sub, in the style of Das,  in view of Das, in order to hold the components of the downhole tool securely [0035] and provide protection from the downhole environment [0041]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180179886 A1 to Espe teaches a downhole sensor sub
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674